UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-7492


ROGER LEE DEAL, SR.,

                Plaintiff - Appellant,

          v.

NORTH CAROLINA DEPARTMENT       OF   CORRECTIONS;   NURSE   STEVENS;
SERGEANT TRIPLETT; INMATE,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., District Judge. (3:12-cv-00364-RJC)


Submitted:   January 21, 2014               Decided: January 24, 2014


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roger Lee Deal, Sr., Appellant Pro Se.     Kimberly D. Grande,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Roger    Lee      Deal,      Sr.,   appeals     the    district    court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have   reviewed     the      record       and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Deal    v.   NC      Dep’t    of    Corrs.,     No.    3:12-cv-00364-RJC

(W.D.N.C. Sept. 6, 2013).                We deny Deal’s motion to appoint a

mediator, and we dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court      and    argument      would   not      aid   the   decisional

process.



                                                                               AFFIRMED




                                            2